                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


DANTE D. ASHLEY,

                        Plaintiff,

               v.                                            Case No. 17-C-1785

SHANICE JONES,

                        Defendant.


                    ORDER WAIVING REIMBURSEMENT AGREEMENT


       At Plaintiff’s request, the court recruited counsel to represent Plaintiff on a limited basis.

On June 22, 2020, Plaintiff, who filed this action pursuant to 42 U.S.C. § 1983 alleging that his

civil rights were violated, requested a 60-day extension of time to review and verify the Agreement

to Reimburse the Pro Bono Fund, which a litigant is generally required to sign as a condition of

receiving assistance from counsel who may be eligible for reimbursement of expenses from the

District Court Pro Bono Fund. Dkt. No. 44. The court, having ordered that counsel be recruited

in this action for the limited purpose of responding to Defendant’s motion for summary judgment,

granted Plaintiff 30 additional days to review the agreement. Dkt. No. 45. Plaintiff has not

returned the agreement and, instead, filed the present motion requesting 60 additional days to

review the agreement.

       Essentially, The Regulations Governing the Prepayment and Reimbursement of Expenses

in Pro Bono Cases from the District Court Pro Bono Fund states that the pro se plaintiff will not

be responsible for costs and fees. However, in the event he receives a judgment in his favor or

enters into a settlement agreement, costs or fees advanced from the District Court Pro Bono Fund




         Case 2:17-cv-01785-WCG Filed 08/13/20 Page 1 of 2 Document 47
or incurred by the recruited attorney will be reimbursed from the amounts awarded to him. Here,

it appears Plaintiff does not understand the terms of the Agreement.           Given the limited

representation requested by the court, it is unlikely that counsel will incur substantial expenses.

Accordingly, the court hereby waives the requirement that Plaintiff sign the Agreement. The Clerk

is directed to set the matter on the court’s calendar for a telephone conference with recruited

counsel and counsel for Defendant to discuss further scheduling.

       SO ORDERED at Green Bay, Wisconsin this 12th day of August, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2

         Case 2:17-cv-01785-WCG Filed 08/13/20 Page 2 of 2 Document 47
